Citation Nr: 0324163	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  00-11 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for chronic right foot 
plantar papillomas (warts) claimed as the result of Agent 
Orange exposure.

2.  Whether new and material evidence has been presented or 
secured to reopen a claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD) and if 
so whether service connection is warranted.

ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from February1969 to January 
1971.

This appeal is from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO).

The Board of Veterans' Appeals remanded this case in August 
2001.  The Board will again remand the issue of entitlement 
to service connection for papillomas of the right foot for 
reasons explained in the remand appended to this decision.


FINDINGS OF FACT

1.  VA denied a claim of entitlement to service connection 
for PTSD in August 1994, notifying the veteran of the denial 
and of his appellate rights by letter of September 23, 1994.

2.  The veteran did not initiate an appeal from the August 
1994 denial of service connection for PTSD within one year of 
the date of notice of the denial.

3.  Evidence presented or secured since August 1994 is new 
and affords a more complete picture of the alleged events 
precipitating PTSD.

4.  The veteran did not engage in combat with the enemy.

5.  Occurrence in service of any event alleged to have 
precipitated PTSD is unverified.

6.  The veteran's diagnosed PTSD did not result from psychic 
trauma sustained in service.


CONCLUSIONS OF LAW

1.  The August 1994 denial of service connection for PTSD is 
final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.302(a) (2002).

2.  New and material evidence has been presented or secured 
to reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).

3.  PTSD was not incurred in or aggravated by wartime 
service.  38 U.S.C.A. §§ 1110, 1154 5103, 5103A, 5107(West 
2002); 38 C.F.R. § 3.303, 3.304(d), (f) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(2002).

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas VA 
regulations are binding on the Board, 38 C.F.R. § 20.101(a) 
(2001), the Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claims at issue.

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. 
§ 3.150(a) (2002).  The RO provided the veteran with forms to 
authorize the release of information from any private 
custodians of information he wished considered in his claim.

VA must notify the veteran of evidence and information 
necessary to substantiate his/her claim and inform him/her 
which information and evidence, if any, he/she must provide 
VA and which information and evidence, if any, VA will 
attempt to obtain on his/her behalf.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO's letters of March 
9, 2001, and October 11, 2001, the latter remailed May 7, 
2002, notified the veteran of the types of evidence necessary 
to substantiate his claim, of VA's duty and capacity to 
obtain evidence for him, of VA's intent to examine him, and 
of his obligation to provide information to enable VA to 
obtain evidence on his behalf.  Specifically, the VA informed 
the veteran in the October 11, 2001, letter that 
contemporaneous letters corroborating his allegations could 
substantiate his claim.  VA's duty to notify regarding the 
claim for PTSD is discharged.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  The veteran has not informed VA of 
any source of evidence other than his statements in 
sufficient detail to enable VA to assist him to obtain it.  
The veteran did not provide information that would enable VA 
to assist him to obtain corroboration that he wrote a letter 
about the death of a comrade from the recipient of that 
letter.  VA has obtained service personnel and historical 
records from the Marine Corps and a Marine Corps' narrative 
report of its efforts to corroborate the events in service 
the veteran has reported.  VA has exhausted all known 
official sources of pertinent evidence.  In the absence of 
information from the veteran identifying alternative sources 
of evidence, VA has no outstanding duty to obtain private 
evidence.  See 38 C.F.R. § 3.159(c)(i), (ii) (2002).  VA has 
obtained all known service and VA medical records pertaining 
to the veteran's PTSD.  There is no outstanding duty to 
assist the veteran to obtain evidence to substantiate his 
claim.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  VA examined the veteran for compensation purposes in 
January 2000.  The Board remanded this case in August 2001 
for further effort to verify the events alleged to have 
precipitated PTSD and, if stressors were verified, to have 
the veteran examined again, informing the examiner which 
alleged stressors were and which were not verified.  See 
Cohen v. Brown, 10 Vet. App. 128 (1997) (where some events 
alleged to have precipitated a diagnosed PTSD were 
corroborated and others not, VA could not reject diagnosis of 
PTSD as based on unverified stressors without having veteran 
examined by psychiatrist who was informed which events had 
and which events had not happened and obtaining clarification 
whether the verified events were the precipitating 
stressors).

In this case, no stressors were verified and another 
examination and opinion could not provide the differentiation 
the remand sought.  Although a claimant generally has the 
right to VA performance of the Board's orders made to assist 
him to develop evidence in support of his claim, see Stegall 
v. West, 11 Vet. App. 268, 271 (1998), the right is to 
assistance developing evidence to support a claim, not to 
defeat it.  Whereas the remand instruction was conditional on 
the necessity to determine whether a diagnosis was based on 
corroborated versus uncorroborated events, and the predicate 
condition for the examination did not exist, the remand did 
not trigger the right to an examination under the rule in 
Stegall.  Examination by a physician informed that VA has 
failed to verify the occurrence of certain events could not 
be deemed assistance in obtaining evidence to substantiate 
his claim.  Failure to perform such an examination in this 
case is not a breach of VA's duty to assist the veteran to 
obtain evidence to substantiate his claim.  VA has discharged 
its duty to examine the veteran in conjunction with his 
claim.

VA must notify the veteran of a failure to obtain evidence 
from any source.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 
38 C.F.R. § 3.159(e) (2002).  The May 2003 supplemental 
statement of the case informed the veteran of VA's failure to 
obtain evidence.

II.  Service Connection

A.  Whether to Reopen Previously Disallowed Claim

VA disallowed the veteran's claim for service connection for 
PTSD in August 1994 and notified the veteran by letter of 
September 1994.  He did not appeal, and that determination 
became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 3.160(d) (2002); see also Suttman v. Brown, 5 Vet. App. 
127, 135 (1993) (section 7105(c) finality also subject to 
section 5108 exception).  In March 1999, he applied to reopen 
the claim.  The RO readjudicated the claim in April 2000, 
referencing the prior disallowance, and reaching the merits 
of the claim without articulating any consideration whether 
the veteran had submitted the new and material evidence 
required to reopen a previously disallowed claim for service 
connection.  38 U.S.C.A. § 5108 (West 2002).

"The Board does not have jurisdiction to consider [the 
previously adjudicated claim] unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  The Board is neither required nor 
permitted to analyze the merits of a previously disallowed 
claim if new and material evidence is not presented or 
secured.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

The regulation defining new and material evidence in this 
case is the version effective at the time he filed 
application to reopen.  See 38 C.F.R. § 3.156(a) (1998).  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  Given the low 
threshold for evidence to be new and material, for example, 
to be "so significant that it must be considered in order to 
fairly decide the merits of the claim," 38 C.F.R. 
§ 3.156(a), it need only "contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings 
decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).


The veteran submitted narrative reports of his alleged 
stressors and reports of October 1999 and January 2000 VA 
clinical evaluation and compensation examination, 
respectively, that diagnosed PTSD.  For the purpose of 
determining whether evidence is new and material, its 
credibility is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).  This new evidence meets the regulatory criteria for 
new and material evidence.  38 C.F.R. § 3.156(a) (1998).  The 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002).  The 
Board may reach the merits of the claim without prejudice to 
the veteran, because the RO reached the merits and the 
veteran had all VA assistance and other due process prior to 
the Board's review.  In reaching the merits, the Board does 
not reach a matter unadjudicated below.  See Bernard v. 
Brown, 4 Vet. App. 384, 389 (1993); cf. VAOPGCPREC 16-92 
(when Board may without prejudice decide matters on appeal 
that the agency of original jurisdiction did not decide).

B.  Entitlement to Service Connection for PTSD

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 2002).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.  
Each disabling condition shown by a 
veteran's service records, or for which 
he seeks a service connection must be 
considered on the basis of the places, 
types and circumstances of his service as 
shown by service records, the official 
history of each organization in which he 
served, his medical records and all 
pertinent medical and lay evidence.  
Determinations as to service connection 
will be based on review of the entire 
evidence of record, with due 
consideration to the policy of the 
Department of Veterans Affairs to 
administer the law under a broad and 
liberal interpretation consistent with 
the facts in each individual case.

38 C.F.R. § 3.303(a) (2002).

The appellant seeks service connection for post-traumatic 
stress disorder (PTSD).  Diagnostic and Statistical Manual of 
Mental Disorders 424-29 (4th ed. 1994) [hereinafter DSM-IV].  
The prime criterion, called the stressor, is defined as 
follows:

(A) The person has been exposed to a 
traumatic event in which both of the 
following were present:
(1) The person experienced, witnessed, or 
was confronted with an event or events 
that involved actual or threatened death 
or serious injury, or a threat to the 
physical integrity of self or others
(2) The person's response involved 
intense fear, helplessness, or horror.

DSM-IV at 427-28.  The other criteria are symptoms in several 
categories.  Id. at 428-29.



Regulation provides, in pertinent part, 

Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes that the veteran engaged in 
combat with the enemy and the claimed 
stressor is related to that combat, in 
the absence of clear and convincing 
evidence to the contrary, and provided 
that the claimed stressor is consistent 
with the circumstances, conditions, or 
hardships of the veteran's service, the 
veteran's lay testimony alone may 
establish the occurrence of the claimed 
in-service stressor.

38 C.F.R. § 3.304(f) (2002).

The existence, i.e., the diagnosis, of PTSD is a medical 
determination.  A physician diagnosing PTSD has determined 
that one or more events met the A criterion of the DSM-IV 
diagnostic criteria for PTSD.  Cohen v. Brown, 10 Vet. App. 
128 (1997).

Whether a stressor actually occurred is a factual finding.  
It is not a medical determination.  The diagnosing 
psychiatrist does not generally determine the truth of the 
history the patient tells.  A diagnosis of PTSD may be 
established, but entitlement to service connection for PTSD 
is dependent upon the stressor having been an incident of 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  In this 
case, given the several diagnoses, the veteran's entitlement 
turns on whether any of the alleged stressors ever really 
happened, and, as to one of the alleged stressors, whether it 
legally can be the basis of entitlement to disability 
compensation.

The Board will accept a diagnosis of PTSD as probative that 
the disability results from events in service if the evidence 
is at least as strongly for such a conclusion as it is 
against it.  In other words, if the preponderance of the 
evidence is that the stressors on which a diagnosis is 
predicated did not occur, the diagnosis will be of no 
probative value to show that PTSD is service connected.  See 
38 U.S.C.A. § 5107(b) (West 2002).

The veteran's statements, presumed credible to determine 
whether any of them are new and material, are not presumed 
credible to decide the merits of his claim.  Justus, 3 Vet. 
App. 510.  To decide the merits of the claim, the veteran's 
testimony is taken in context of the entire record to 
determine its credibility and probative value.

The veteran has multiple diagnoses of PTSD.  It was first 
suspected on VA hospitalization in September 1993, when the 
primary diagnosis was continuous alcohol dependence, rule out 
PTSD.  He then reported beginning alcohol use at age 16 and 
using alcohol regularly by age 18.  The first diagnosis was 
during VA clinical psychiatric evaluation for treatment in 
November 1993.  VA maintained the diagnosis through multiple 
inpatient and outpatient treatment regimes.  VA examination 
for compensation purposes in January 2000 also diagnosed 
PTSD.  All diagnoses were based on the veteran's reports of 
events that the examiners determined had precipitated PTSD.

On psychiatric evaluation in November 1993, the veteran 
reported that he served almost 12 months in Vietnam with 
Fleet Marine Force as a mechanic/truck driver, driving food, 
combat supplies, and troops from Red Beach in DaNang.  The 
evaluation report stated, "Even in his noncombatant status, 
he reported receiving sniper fire, and witness[ing] the 
wounding and deaths of other Americans."  He reported that 
he fired upon the enemy, may have been responsible for the 
deaths of enemy (but is unsure), and carried a weapon.  He 
reported that his most traumatic experience involved the 
death of a friend with whom he'd had boot camp.  He reported 
that he and his friend been drinking and patronizing a 
brothel in a local village, and upon awakening the next 
morning finding that his friend's throat had been slit open.  
He stated he wondered if his friend would still be alive had 
he been more vigilant and not drinking.  He reported another 
incident when, as part of a search and destroy team, he saw a 
child get burned up after U.S. Soldiers had destroyed a 
village; hootches were set ablaze.  He stated he had seen 
these and other atrocities after he was assigned to the 
search and destroy team.  Test and interview data indicated 
that the veteran exhibited the full range of PTSD-related 
psychopathology.  The diagnoses included PTSD.

In August 1999, in response to VA request that he report the 
events that caused psychic trauma, the veteran submitted 
three signed statements describing events alleged as the 
stressors for his PTSD.

The first is headed, "Dog Patch Just outside Dananz [sic]; 
K[] W[] Oct 1970.  He reported that he and K.W. had to sneak 
off base to go into a town because there was a base curfew.  
He reported visiting a brothel, and the next morning finding 
his friend alone, with blood around his throat, head, and 
genitals; his throat was cut from ear to ear and he was dead.  
The veteran reported that his initial response was shock and 
wondering why this was done to his friend and not to him.  He 
reported he got his friend back to base, carrying him part 
way and taking a taxi part way.  He stated that he met the MP 
at the gate, who detained him and called an ambulance, and 
his friend was pronounced dead.  He said that after 
investigation by the Provost Marshall, his friend's parents 
were informed their son was killed in action.  The veteran 
stated, "This did not sit well with me because it was not 
the truth.  He stated that he felt he should tell his 
friend's mother the truth, but he could not bring himself to.  
He finally told her essentially the whole story in a phone 
conversation 10 years after the event.  He stated he has not 
spoken with her since and he is still troubled by recurrent 
thoughts and questions of why his friend was killed and not 
him.

The second report, headed "Orphanage," related being on 
patrol in the village of Namo and seeing a maimed child.  
Subsequently, the veteran visited an orphanage several times 
where there were children maimed by encounters with mines, 
booby traps, and enemy and U.S. gunfire.  He reported that 
seeing these things troubled him deeply.  He reported that he 
couldn't help wondering if he had injured any of these 
children while firing his weapon in combat operations and 
feeling guilty about the U.S. role in the conflict and in 
committing these atrocities.

The third report stated that the veteran did not know well 
the persons referenced and he knew them by Vietnam nicknames.  
On one occasion, sometime in or around March 1970, [redacted], 
possibly actually named [redacted], was shot when they were 
traveling from main base in Red Beach to the village of Namo.  
He stated that upon arriving, [redacted] did not jump from the 
truck to help unload as he generally did, but stated he had 
been shot.  The veteran stated that not knowing the man had 
been hit scared him.  On another occasion around January 
1970, [redacted] got shot in the chest while they were on convoy 
through a village called Dog Patch, north of DaNang.  They 
heard a couple of shots and stopped when [redacted] cried out.  The 
veteran stated that upon arrival at Viking Compound, it did 
not look from the wounds like [redacted] would make it and that was 
the last he saw him.  In July 1970, [redacted] got shot in 
the neck while headed to freedom hill in DaNang; several 
rounds were fired that day; they returned fire and drove the 
enemy away.  [redacted]'s wound was not "that bad," 
appearing to go straight through.  The veteran did not know 
what happened to him.  A fourth man, called [redacted], was shot in 
the chest in September "while we were headed to Monkey 
Mountain," losing so much blood he was in shock.  He was 
medically evacuated, but the veteran opined that he died.

An October 1999 inpatient psychiatric evaluation for 
treatment purposes characterized the veteran as a "Vietnam 
combat veteran."  The veteran reported serving one tour in 
Vietnam, between "January 1970 and December 1971."  He 
reported experiencing several traumatic incidents.  These 
included losing three gunners on his truck and having them 
medically evacuated out to MASH units.  On several occasions, 
Mr. [redacted] visited children in orphanages who had their 
"eyes poked out, legs blown off, and they were begging for 
candy or anything."  He stated that this experience left him 
feeling helpless and horrified.  The veteran also stated that 
he lost his best friend while in Vietnam.  He stated that 
they were visiting a "whore house, and were drinking and 
smoking marijuana."  The veteran stated that he fell asleep 
and awoke to find his friend's throat cut.  The veteran 
wrapped his friend in a sheet and carried him in a taxi back 
to the base.  He stated this was the most difficult task he 
ever undertook.  He reported that his return from Vietnam was 
disappointing because of the stigma of being a Vietnam 
soldier.  He reported that he began using marijuana and 
drinking alcohol in Vietnam.  The examiner stated that the 
several experiences the veteran reported met the "A" 
criterion for PTSD.  The results of psychological testing 
indicated light to moderate combat exposure.  The diagnosis 
was PTSD.  The examiner reported that the veteran 
demonstrated the full range of PTSD symptoms related to his 
combat experiences in Vietnam.

An undated statement received December 1999 from the 
veteran's VA readjustment therapist, requested Whom It May 
Concern to consider the veteran for service-connected 
disability for PTSD.  The therapist stated that the veteran 
had reported to him over the past five months of having 
traumatic memories of his combat experience that continue to 
be a problem in his daily life.

On VA examination for compensation purposes in January 2000, 
the examiner noted review of the veteran's medical records, 
including the first evaluation for PTSD of 1993.  The veteran 
reported that he was in Vietnam from 1969 to 1970, where he 
was a truck driver.  He stated he was in combat and that he 
was on search and destroy missions.  He reported that his 
friend was killed while they were at a house of prostitution, 
and that he had several friends killed while they were 
working with him on his truck.  The veteran reported his 
current symptoms, including nightmares, primarily of the 
murder of his friend, and about the loss of some of his men 
on the truck.  The veteran reported he was a truck driver, 
but he had considerable combat experience, having shot at 
people and been shot at.  He reported that there was always a 
gunner on top of his truck when he traveled, and three of 
them were shot; he was not injured.  After completing the 
social and industrial history elements of the clinical 
interview and a mental status examination, the examiner 
diagnosed PTSD.

On mental status examination for the Social Security 
Administration, the examiner diagnosed PTSD, noting the VA 
diagnosis and a history of experiences consistent with PTSD.

Service personnel records show that he served in the Marine 
Corps with Vietnam duty from January 11, 1970, to December 7, 
1970.  He was assigned to MTM (motor transport maintenance) 
Company, Maintenance Battalion, 1st FSR/FLC (Force Logistic 
Command), FMFPac (Fleet Marine Force Pacific).  His initial 
primary duty was as an auto mechanic.  He then alternated 
primary duty assignments between auto mechanic and guard, 
assigned as a guard for February through June and as auto 
mechanic from July through the end of his tour.  His DD 214 
shows his birthday in December 1950.  He served ll months and 
23 days in foreign service.  His decorations, medal, badges, 
commendations, citations and campaign ribbons awarded or 
authorized were the National Defense Service Medal, Vietnam 
Campaign Medal with device, Vietnam Service Medal with one 
star, and the Rifle Marksman Badge.

The veteran's specific daily activities are not revealed in 
the record, except for disciplinary records, which show some 
of his activities and whereabouts on some dates and his 
failure to be engaged in his official duties on others.  On 
or about May 16, 1970, the veteran failed to report for 
morning formation.  On or about June 16, 1970, the veteran 
was in the hamlet of Namo, an area 300 meters north of the 
Viking Compound in violation of a lawful order declaring off 
limits areas and curfews.  On or about July 25, 1970, while 
off duty, the veteran was not present for hut muster.  On or 
about November 28, 1970, the veteran had an unauthorized 
absence from his unit of approximately six hours duration, 
failed to carry a weapon when outside the cantonment, entered 
an off-limit city village or hamlet, violated an ordered 
curfew, and wrongly appropriated a truck.  The veteran did 
not appeal any of the disciplinary findings or punishments.

In March 2000, the Marine Corps Headquarters Personnel 
Management Support Branch reported that unit diaries of MTM 
Company, Maintenance Battalion for January, March, and July 
to December 1970 showed no casualties.  The death of K.W. 
could not be verified through unit diaries, and no further 
research could be done without knowing the specific unit to 
the company level to which K.W. was attached; the name is not 
in the directory of names of individuals on the Vietnam 
Veterans Memorial.  The Marine Corps stated it can only 
provide documented information to support a veteran's 
involvement in a stressful incident while service in the 
military, it could not "provide stressors" because it is 
impossible to determine whom a veteran knew or what he 
personally witnessed.  

In a January 2003 letter responding to follow-up VA request 
for verification of stressors, the Marine Corps Personnel 
Management Support Branch stated that the information 
contained in the veteran's claim [for service connection for 
PTSD] was insufficient for the purpose of research.  The 
letter noted that anecdotal incidents, although they may be 
true, are not researchable.  The Marine Corps reported that 
the veteran's records show his primary duty was automotive 
mechanic and he did not participate in any special 
operations.  The Marine Corps noted that the unit that was 
responsible for security of the base normally accomplished 
routine patrolling.  The letter reiterated that the prior 
search of unit diaries for casualties was negative.

VA obtained monthly Command Chronologies for the the 1st 
Motor Transport Battalion for January to December 1970, which 
was not the veteran's battalion.  The veteran was assigned to 
the Maintenance Battalion.  The Command Chronologies reveal 
interaction between the two.  The Motor Transport Battalion 
evacuated damaged equipment to 1st FSR, a superior 
organization to both battalions.  The significance of this 
evacuation of equipment to 1st FSR is that is shows that the 
maintenance activities of 1st FSR were located elsewhere.

The veteran alleges that he was engaged in combat, during 
which events occurred that were traumatic for him.  He also 
alleges stressors that did not occur while engaged in combat 
with the enemy.  The Board will first address the question of 
whether the appellant is a veteran of combat with the enemy.

38 U.S.C.A. § 1154(b) provides as follows:

In the case of any veteran who engaged in 
combat with the enemy in active service 
with a military, naval, or air 
organization of the United States during 
a period of war, campaign, or expedition, 
the Secretary shall accept as sufficient 
proof of service-connection of any 
disease or injury alleged to have been 
incurred in or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran.  Service-connection of such 
injury or disease may be rebutted by 
clear and convincing evidence to the 
contrary.  The reasons for granting or 
denying service-connection in each case 
shall be recorded in full.

Where a veteran who "engaged in combat with the enemy," 
38 U.S.C.A. § 1154(b) (West 2002), alleges he sustained 
psychic trauma during such combat, the rules of evidence 
pertaining to proof of service connection by combat veterans 
apply.  Id.; 38 C.F.R. § 3.304(d), (f) (2002); Sheets v. 
Derwinski, 2 Vet. App. 512, 514-16 (1992).  If the claimant 
is not a veteran of combat with the enemy, or if the alleged 
stressor is not alleged to have occur in combat, the special 
rules of evidence for combat veterans are not applicable to 
establish the prime factual predicate for an award of service 
connection for PTSD, i.e., to prove the occurrence of a 
stressor.  Zarycki v. Brown, 6 Vet. App. 91, 98 (1994).

The rules of evidence that lower the burden on a combat 
veteran to prove the occurrence of a stressor may not 
themselves be used to establish that the claimant is a 
veteran of combat with the enemy.  The establishment of 
combatant status must be by the usual production of 
supportive evidence.  Zarycki, 6 Vet. App. at 100.  Whether 
the veteran's testimony alone is sufficient supporting 
evidence requires determination of the credibility of the 
veteran's testimony.  Moran v. Principi, 17 Vet. App. 149, 
154-55 (2003).  Thus, the first matter for consideration is 
the sufficiency of the evidence to establish that the 
appellant "engaged in combat with the enemy."  VAOPGCPREC 
12-99.



Neither the phrase "engaged in combat with the enemy," 
38 U.S.C.A. § 1554(b) (West 1991),

nor its component terms is defined by any 
applicable statute or regulation.  The 
term "combat" is defined to mean "a 
fight, encounter, or contest between 
individuals or groups" and "actual 
fighting engagement of military forces." 
WEBSTER'S THIRD NEW INT'L DICTIONARY 452 
(1981).  The term "engage" is defined 
to mean, "to take part," "to enter 
into conflict," and to "join battle."  
Id. at 751.  The term "the enemy" 
commonly refers to "a military foe" or 
"a hostile unit, ship, tank, or 
aircraft."  Id. at 750.  Accordingly, 
the ordinary meaning of the phrase 
"engaged in combat with the enemy" 
requires that the veteran have taken part 
in a fight or encounter with a military 
foe or hostile unit or instrumentality.

VAOPGCPREC 12-99.

If the claimed stressors are not combat-related, or if the 
veteran is not a veteran of combat, then the veteran's lay 
testimony, by itself, is insufficient to establish the 
stressors occurred, and there must be credible supporting 
evidence that the stressors actually did occur.  Moreau v. 
Brown, 9 Vet. App. 389 (1996) aff'd 124 F.3d 228 (Fed. Cir. 
1997).  "Credible supporting evidence" of a noncombat 
stressor may be obtained from service records or other 
sources, such as statements from fellow service members or 
others who witnessed or knew of the alleged events at the 
time of their occurrence.

Although a veteran of combat may prove injury in combat 
without corroboration, he may not prove he participated in 
combat purely by saying he did.  In this case, the veteran 
has produced no corroborative evidence that he engaged in 
combat with the enemy.  He received no awards or decorations 
indicative of participation in combat.  The veteran's primary 
duty assignments were mechanic and guard, but none of his 
allegation of engagement in combat or instances of receiving 
and returning fire was while on guard duty.  That he was 
required to carry a weapon does not amount to engagement in 
combat.  Assuming without deciding that the veteran was 
stationed in a war or combat zone, mere presence in a combat 
zone is not evidence that he participated in combat.  
VAOPGCPREC 12-99.  It is the distressing event, not the 
presence in a 'combat zone' that may constitute a valid 
stressor for purposes of supporting a diagnosis of PTSD.  
Zarycki v. Brown, 6 Vet. App. 91, 99 (1993).

No official record corroborates the veteran's assignment to 
any other duties.  He has no award or decoration indicative 
of engagement in combat with the enemy.  His training record 
reveals that he was qualified as a motor vehicle operator, 
but not that he had even temporary duty as a truck driver.  
His statements give the distinct impression that he regularly 
drove a truck in transport operations.  The reported 
frequency with which the veteran allegedly drove on such 
missions is not credible and consequently neither is the 
allegation of performing such duties.  Moreover, his 
assertion that [redacted], [redacted], [redacted], and [redacted] were all 
shot at different times while on trucks he was driving is not 
credible evidence that he engaged in combat in light of the 
Marine Corps' report that his unit sustained no casualties at 
any of the times he reported the alleged events happened.  
The veteran's reports give the distinct impression he was 
referring to persons known to him, such as [redacted] who 
allegedly did not jump down to help unload the truck "as he 
generally did."  It seems unlikely that troops he merely 
transported between points A and B would have been so known 
to him or be known to him to have any habit or usual course 
of action.  In this light, his reports are at greater odds 
with the historical record of no casualties in his unit 
during the time the veteran reported.  His reports suffer 
other discrediting statements.  His account of events while 
driving to the village of Namo also is not credible because 
his disciplinary records reveal that Namo hamlet was only 
several hundred yards north of his base. 

The veteran's allegations of participation in search and 
destroy missions, that he was taken from duty as a mechanic 
who alternately stood guard and was detailed to offensive 
combat missions are patently incredible.  His personnel 
records show qualification with the M-14 and mere familiarity 
with the M-16.  He had no advanced infantry training.  All of 
his specialized training was as a mechanic.  It is not 
credible that someone without the training or versatility 
necessary for search and destroy operations went on them.  
His allegation of such action is not credible evidence that 
he participated in combat.

The reports in the Command Chronologies of combat casualties 
sustained by the 1st Motor Transport Battalion are not 
evidence of the veteran's engagement in combat with the enemy 
or even of the involvement of his unit; they do not 
contradict the Personnel Management Support Branch's report 
that the veteran's unit sustained no casualties at the times 
the veteran reported.

The only evidence supporting the actual occurrence of 
stressors alleged to have happened in combat is the veteran's 
lay testimony.  For the reasons discussed above, the 
veteran's allegations of being shot at, or receiving and 
returning fire or seeing men wounded are not credible, and it 
does not establish that he participated in combat.  Whereas 
it is not established that he participated in combat, his 
testimony alone is not "satisfactory lay evidence" that the 
events alleged actually occurred.  38 U.S.C.A. § 1154(b) 
(2002); 38 C.F.R. § 3.303(f) (2002).

Regarding events not alleged to have happened while engaged 
in combat with the enemy, the veteran's service record, 
consideration of the places, types, and circumstances of his 
service in light of the official history of his organization 
as reported by the Marine Corps Personnel Management Support 
Branch, the veteran's medical records and all pertinent 
medical and lay evidence, 38 U.S.C.A. § 1154(a) (2002), does 
not establish the occurrence of the alleged stressors.

The veteran's report of seeing maimed children is not an 
allegation of participation in combat.  It is uncorroborated, 
and cannot be verified.  The veteran's testimony seeking to 
make weight about the affect on him of what he saw is not 
credible, because he attributes the effect to his concern 
that he may have wounded children while on combat operations, 
which the Board had determined never happened.  His assertion 
being thus tainted, the Board finds the fact of the event 
also incredible.

The credibility of the brothel incident report contains 
elements that impeach its credibility.  Most significantly, 
it is incredible that his friend's death was recorded as 
killed in action yet there is no record of the death of such 
a person.  It is also not credible that the veteran sneaked 
off base in violation of orders, returned to base with a dead 
comrade, met and was detained by the MP's, the incident 
investigated, and yet his disciplinary record shows no 
infraction for October 1970.  The Board does not find that 
this incident, which the veteran took pains to report as 
taking place in October 1970, is the same as the events which 
took place in November 1970 for which there is a disciplinary 
record. The veteran is in control of the dates he reports, 
and there is no reason to conclude he meant November when 
reporting October.

Additionally, as regards the brothel incident as an alleged 
stressor, it could not be the basis of an award of disability 
compensation for PTSD as a matter of law.  Injury sustained 
due to or as the result of willful misconduct cannot be the 
basis of an award of disability compensation.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.1(m), (n) (2002).  The 
veteran admits that the alleged stressor transpired while in 
violation of orders.  His disciplinary records show that his 
alleged trip to the brothel would have been in violation of 
the standing orders prohibiting visiting local towns and 
imposing a curfew.  Moreover, he had already been disciplined 
for such infractions, making the misconduct of visiting the 
town and breaking curfew, on the occasion his friend 
allegedly was killed, all the more willful.  In claims for 
service connection for PTSD, the psychic trauma resulting 
from the stressor incident is functionally the injury 
incurred in service from which disability results.  
38 U.S.C.A. § 1110.  Consequently, as regards the brothel 
incident, the claimed disability resulted from the veteran's 
willful misconduct.

The orphanage and brothel incidents are not combat related.  
"If the claimed stressor is not combat-related, [the] 
appellant's lay testimony regarding in-service stressors is 
insufficient to establish the occurrence of the stressor and 
must be corroborated by 'credible supporting evidence'."  
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  There is no 
credible supporting evidence corroborating the occurrence of 
either the brothel or of the orphanage stressor.

Finally, the consensus among the diagnosing physicians that 
the veteran has PTSD is not evidence that the stressors 
occurred.  At best, the diagnoses can provide the required 
nexus between the currently diagnosed PTSD and the events 
that allegedly precipitated PTSD, if and only if the actual 
occurrence of the stressors is demonstrated by credible 
supporting evidence.  "[C]redible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  Moreau, 9 
Vet. App. at 396 (1996).

In sum, the official records do not show the veteran engaged 
in combat with the enemy.  His testimony to that effect is 
rejected as not credible.  His testimony about non-combat 
stressors is both uncorroborated and not credible, the event 
most consistently reported as traumatic is legally precluded 
as a basis of service connection for PTSD, and the diagnoses 
of PTSD is not cognizable as evidence of the occurrence of 
any of the stressors upon which the diagnoses are based.  The 
preponderance of the evidence is that the veteran's PTSD does 
not result from psychic trauma sustained in wartime service.  
38 U.S.C.A. §§ 1110, 1154 (2002); 38 C.F.R. §§ 3.1(m), (n), 
3.303, 3.304(f) (2002).


ORDER

Service connection for PTSD is denied.


REMAND

The reports of VA skin examinations lack certain information 
necessary to decide the veteran's claim for service 
connection for right foot plantar papillomas.  The veteran 
had plantar warts in service.  There is a hiatus in the 
medical record of more than 20 years, and several medical 
findings of some type of growth on the plantar surface 
variously diagnoses as intradermal nevus and papilloma.  
Significantly, there have been positive findings, and even 
surgical removal of a plantar growth following negative VA 
compensation examination.  The most recent VA examination, 
November 2002, was negative for plantar wart.

VA must examine a claimant or obtain a medical opinion if, 
among other factors, there is competent medical evidence of a 
current diagnosed disability or recurrent or persistent 
symptoms of disability.  The evidence of record raises the 
medical question whether the veteran has a condition causing 
recurring growths that he has had since service versus a 
series of growths on the plantar right foot unrelated to 
prior ones.

Additionally, the veteran had a biopsy of a growth on the 
right plantar foot taken while hospitalized at New Orleans 
VAMC in September and October 1993.  The pathology report is 
not of record.  Also, a VA pathology report of September 10, 
1999, noted that the case was being sent to Armed Forces 
Institute of Pathology (AFIP) for consultation.  There is no 
response from AFIP as to biopsy specimen S99-2109C.  It 
should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Request New Orleans VAMC to provide 
the pathology report done on the biopsy 
of the veteran's right plantar foot taken 
during the hospitalization of September 
to October 1993.  Request Biloxi VAMC to 
provide the AFIP report on VA's biopsy 
specimen of September 10, 1999, accession 
number [redacted], labeled "Papilloma," 
Right Great Toe, Excisional Biopsy.  Both 
facilities should provide documentation 
of the unavailability of the requested 
record should either be unavailable.

2.  Schedule the veteran for a VA 
dermatology examination of the right 
foot.  Provide the examiner with the 
claims file.  The examiner should note 
the service medical records of treatment 
for plantar warts of the right foot, the 
October 1993 New Orleans VAMC report of 
biopsy findings, the July 1999 surgical 
consultation report on the right foot, 
the September 1999 surgical and pathology 
findings, and the April 1999, and June 
and November 2002 compensation skin 
examination reports.  Request an opinion 
whether the veteran now has a condition 
causing recurrent growths of the right 
plantar foot and if so, whether it is at 
least as likely as not that it is related 
to or is the same condition noted in 
service as plantar warts of the right 
foot.

3.  The RO must review the claims file 
and ensure that all notification and 
development required regarding the claim 
for service connection for papilloma 
(wart) of the right foot by the Veterans 
Claims Assistance Act of 2000 is 
completed.  See 38 C.F.R. § 3.159 (2002).

4.  Readjudicate the claims at issue, and 
determine whether the appellant's claim 
may now be allowed.  If not, provide the 
appellant and his representative an 
appropriate supplemental statement of the 
case and an appropriate period to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



